       Case 4:16-cv-00591 Document 85 Filed on 09/27/19 in TXSD Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

DANYAL SHAIKH,                             §
    Plaintiff,                             §
                                           §
v.                                         §   Civil Action No. 4:16-CV-00591
                                           §
TEXAS A&M UNIVERSITY                       §
COLLEGE OF MEDICINE et al.,                §
    Defendant.                             §

    MOTION FOR SANCTIONS FOR FAILURE TO PRODUCE DOCUMENTS
                   PURSUANT TO COURT ORDER

         At the last hearing in this matter, the Court pleaded with Plaintiff Danyal

Shaikh’s counsel to “please, ma’am, tell him to get serious.”1 But Shaikh has not

gotten serious. He has violated yet another of this Court’s orders to produce the

documents necessary to litigate his claims. No fewer than three times, this Court

has ordered Shaikh to produce his medical and educational records, including

records held by third parties. Each time Shaikh has resisted these orders. And the

few records he has produced undermine his Rehabilitation Act claim and flatly

contradict his representations to the Court. Shaikh’s continued failure to comply

with discovery orders has impeded Texas A&M University’s (“TAMU”) ability to

defend this lawsuit and unnecessarily prolonged these proceedings.

         TAMU respectfully asks the Court to put an end to Shaikh’s dilatory and

contumacious conduct by (1) ordering Shaikh to pay the cost for Defendant to obtain

records directly from his medical providers and employers located in the United

States; (2) striking Shaikh’s damages allegedly arising from TAMU’s denial of his

1   Appx.041.

                                          1
       Case 4:16-cv-00591 Document 85 Filed on 09/27/19 in TXSD Page 2 of 13




applications for readmission unless Shaikh produces complete education records

from the medical programs to which he applied or enrolled; and (3) staying TAMU’s

deadline to depose Shaikh until after TAMU receives all the ordered records.

                          FACTUAL AND PROCEDURAL BACKGROUND

      A. Shaikh’s disability lawsuit was dismissed in its entirety. On appeal,
         the Fifth Circuit remanded only a single Rehabilitation Act claim.

          Danyal Shaikh was enrolled in TAMU’s College of Medicine from 2010 until

he withdrew in April 2014 following a 16-month leave of absence during which time

he was required to retake and pass the USMLE Step 1 exam, but failed to do so.

The Step 1 exam is the first in a series of professional medical licensing exams, and

its passage is universally required by accredited U.S. medical schools—including

TAMU—to progress beyond the third year of medical school.2

          Having failed the Step 1 exam in 2012 and unable or unwilling to retake it as

required to progress in TAMU’s curriculum, Shaikh chose to withdraw in lieu of

dismissal. Though he knew readmission was not guaranteed, he almost

immediately reapplied to TAMU for the 2015-2016 academic year. But he was not

selected from amongst the many highly qualified applicants. He also reapplied for

the 2016-2017 academic year and was similarly denied admission.

          After his second failed attempt at readmission in 2016, Shaikh sued TAMU,

his treating psychiatrist, the medical school dean, and the university president.3

Shaikh claims that his inability to take the Step 1 exam was not a product of his

own shortcomings, but instead resulted from an undiagnosed, but treatable, thyroid

2   ECF. 74 at ¶¶ 3-5.
3   ECF. 1, Original Complaint.

                                            2
     Case 4:16-cv-00591 Document 85 Filed on 09/27/19 in TXSD Page 3 of 13




condition.4 He claims that by the time he applied to TAMU for readmission in the

2016 academic year, successful treatment of this condition once again rendered him

qualified to meet the rigors of medical school, including taking and passing the Step

1 exam, and that his forced withdrawal from the program and TAMU’s denial of his

reapplications were discriminatory actions based on his disability.5

       This Court dismissed Shaikh’s claims in their entirety on the pleadings.6

Following appeal, the Fifth Circuit remanded only Shaikh’s Rehabilitation Act

claim for monetary damages against TAMU.7 Presently, Shaikh seeks to hold

TAMU responsible for the cost of continuing his medical education at other

institutions and “[l]ifetime economic damages” caused by alleged reputational

harm.8

    B. Shaikh has repeatedly failed to comply with this Court’s discovery
       orders.

       Starting in 2016, this Court has ordered Shaikh to produce his medical and

educational records to TAMU no fewer than three times. The Court first required

Shaikh to produce these records in during a June 6, 2016 initial conference.9

Following appeal and remand, the Court again orderered Shaikh to produce these

records (and others) and gave him a deadline of May 21, 2019:10


4 ECF. 29 at ¶ 49-50.
5 ECF. 29 at 1, 7. Shaikh also asserted a race discrimination claim under 42 U.S.C. § 1981, due
process claims under 42 U.S.C. § 1983, and a negligence claim against his treating psychiatrist.
ECF. 29 at ¶¶ 82-103. All of these claims, along with Shaikh’s claims under the Americans with
Disabilities Act were dismissed, and these dismissals were affirmed on appeal.
6 ECF. 48.
7 ECF. 54; ECF. 69.
8 ECF. 29 at 110; ECF. 69 (limiting recovery to only monetary damages).
9 Appx.019-22.
10 ECF. 73.


                                               3
     Case 4:16-cv-00591 Document 85 Filed on 09/27/19 in TXSD Page 4 of 13




Shaikh did not comply with this order. He produced only some of his medical

records, a few documents relating to his financial aid and tuition to other medical

programs, and none of his applications or educational records from other medical

schools.11

       When TAMU raised the issue of Shaikh’s non-compliance with this order at a

June 27, 2019 status conference, the Court quickly dispelled Shaikh’s assertion that

he had complied by producing the records “in his possession,” stating unequivocally:

“No ma’am. They’re his records. He needs to get them and give them to A&M.”12

Shaikh’s counsel indicated that she understood.13

       With respect to Shaikh’s failure to produce records from his current medical

school, Shaikh’s counsel blamed this on a “miscommunication,” and assured the

Court: “I am currently working with my client to get all the records that I can from




11 TAMU’s counsel alerted Shaikh’s counsel to the deficiencies in this production on June 21, 2019
and, after receiving an insufficient response, again on June 24, 2019. However, counsel’s inquiry
went unanswered. See Appx.005-6.
12 Appx.031.
13 Id.


                                                4
      Case 4:16-cv-00591 Document 85 Filed on 09/27/19 in TXSD Page 5 of 13




the new medical school.” She then confirmed: “We are going to get all the records.”14

       Noting that Shaikh had already had three years to gather these documents,

the Court generously gave him additional time to produce them.15 The Court’s new

order required Shaikh to produce documents in his possession by July 21, 2019 and

allowed him until September 20, 2019 to produce documents held by third parties.16

The order also added the requirement that Shaikh produce records from his

employers.17 Despite this second chance, Shaikh has yet again failed to comply.

     C. In violating the Court’s discovery orders, Shaikh unnecessarily
        delayed these proceedings and permitted his counsel to
        misrepresent critical facts in this case.

       On July 21, 2019, Shaikh again produced only some documents responsive to

the Court’s order. This production included two notable documents that were clearly

in Shaikh’s possession—but were not produced—as of the Court’s first deadline in

May 2019. The first document is Shaikh’s request to take a medical leave of absence

from the anesthesiology program in which he was enrolled in August 2014—the

same time Shaikh was certifying to TAMU, as part of his application for

readmission, that he was medically cleared to return to school and capable of

meeting the program’s requirements.18

       The second document is a letter from his most recent medical school in the

Caribbean indicating that, since Fall 2017, Shaikh’s “academic progress was weak

and [he] was unable to meet the minimum requirement on the Comprehensive

14 Appx.034.
15 Appx.038; ECF. 78.
16 ECF. 78.
17 Id.
18 Appx.004.


                                          5
     Case 4:16-cv-00591 Document 85 Filed on 09/27/19 in TXSD Page 6 of 13




Basic Science Exam.”19 This letter, dated February 12, 2019, indicated that Shaikh

was dismissed from the program for failure to meet minimum academic

requirements.20

       These documents are critical evidence that, contrary to his allegations,

Shaikh was not qualified to return to TAMU at the time he applied for readmission,

and they dispel his asserted entitlement to economic damages relating to his

subsequent enrollment in “less prestigious” medical schools. More disturbingly,

Shaikh has allowed his counsel to maintain this lawsuit based on apparently false

allegations and permitted them to repeatedly misrepresent to the Fifth Circuit and

this Court that Shaikh was qualified to meet the rigors of TAMU’s medical program

and that he was currently doing well in his Caribbean medical school.21

       Additionally, since Shaikh’s first failure to comply with the Court’s orders in

19 Appx.002.
20 Appx.002-3.
21 Shaikh’s counsel has on multiple occasions since 2017 represented that Shaikh has recovered from

the medical condition that rendered him unable to meet TAMU’s requirements and is doing well in
his Caribbean medical school:
        Nov. 9, 2017, Oral Argument to Fifth Circuit:
             MR. CIRKIEL: He is in med school and he is doing quite well. ECF. 69 (quoting
             Fifth Circuit Oral Argument Transcript).
        Apr. 10, 2019, Status Conference:
             MS. TERRELL: I think something very pertinent in the facts is at this point my
             client is being treated properly and he is able and willing and ready to perform
             these functions. So he has gotten better. Appx.025.
             ...
             MS. TERRELL: [Shaikh’s current medical school] is out of the country. I can’t
             recall the name of it right now. But he had to go outside the U.S.
             THE COURT: That’s good. I say that’s good because he is getting ahead.
             MS. TERRELL: He is doing very well. Appx.026.
        Jun. 27, 2019, Status Conference:
             MS. TERRELL: He still has a disability, but he is being treated, so he is able –
             THE COURT: Ma’am, he is not healed from what he claims made it impossible
             for him to pass the test?
             MS. TERRELL: No. However, he is – he has figured out, with the help of
             medical professionals, what the issue is and is being treated so that he is able to
             take the test and go to medical school. Appx.030.


                                                6
     Case 4:16-cv-00591 Document 85 Filed on 09/27/19 in TXSD Page 7 of 13




May 2019, TAMU’s counsel has repeatedly attempted to confer with his lawyers

about the deficiencies in their production but has received inadequate or

nonexistent responses.22 Despite clearly outlining the records and other documents

TAMU expected to receive pursuant to the Court’s most recent order and seeking

confirmation that Shaikh was taking steps to procure these documents by the

September 20 deadline,23 Shaikh’s attorneys never provided such confirmation.

TAMU received no documents from Shaikh on September 20. Three days later,

TAMU’s counsel inquired as to the status of this production but has received no

response as of the date of this filing.24

                         STANDARD FOR IMPOSING SANCTIONS

       Rule 37 of the Federal Rules of Civil Procedure empowers courts to issue

“just” sanctions against a party that disobeys its discovery orders. Fed. R. Civ. P.

37(b)(2)(A); Chilcutt v. U.S., 4 F.3d 1313, 1319–20 (5th Cir. 1993) (Rule 37

“authorizes courts to appropriately respond and deal with parties which have

disobeyed discovery orders.”). Such sanctions include “prohibiting the disobedient

party from supporting or opposing designated claims or defenses, or from

introducing designated matters in evidence,” “striking pleadings,” “staying further

proceedings until the order is obeyed,” and “dismissing the action,” among others.

Fed. R. Civ. P. 37(b)(2)(A).



22 See June 24, 2019 email regarding outstanding issues with Shaikh’s production, which went
unanswered. Appx.005-6; August 28 and September 6, 2019 emails regarding missing documents,
which also went unanswered. Appx.008-10; September 23, 2019 emails inquiring as to status of
September 20, 2019 production, also unanswered. Appx.013.
23 Appx.009-10.
24 Appx.013.


                                             7
    Case 4:16-cv-00591 Document 85 Filed on 09/27/19 in TXSD Page 8 of 13




      Courts consider the following factors in fashioning Rule 37 sanctions: “(1) the

reasons why disclosure was not made; (2) the amount of prejudice to the opposing

party; (3) the feasibility of curing such prejudice with a continuance of the trial; and

(4) any other relevant circumstances.” United States v. Garza, 448 F.3d 294, 299–

300 (5th Cir. 2006). Though sanctions must be just and relate to the particular

claim at issue in the discovery order, sanctions short of the most serious—striking

pleadings, dismissal, or default—do not require a finding of willfulness. Chilcutt, 4

F.3d at 1320, 1322 n. 23; see also Smith & Fuller, P.A. v. Cooper Tire & Rubber

Co., 685 F.3d 486, 488 (5th Cir. 2012).

      But the Court need not rely exclusively on Rule 37 in order to fashion

sanctions. Trial courts are vested with the inherent power to “to manage their own

affairs so as to achieve the orderly and expeditious disposition of cases.” Woodson v.

Surgitek, Inc., 57 F.3d 1406, 1417 (5th Cir. 1995) (citing Link v. Wabash R. Co., 370

U.S. 626, 630 (1962)). This power includes imposing sanctions for a party’s refusal

to obey the court’s orders. Parson v. Wilmer Hutchins Indep. Sch. Dist., No. 03-CV-

0492B, 2005 WL 396292, at *2 (N.D. Tex. Feb. 17, 2005), aff’d, 145 F. Appx. 944

(5th Cir. 2005). “[I]n order to ensure swift and effective justice, orders of the Court

must be obeyed when issued, and sanctions for violating such orders must be

imposed without an explicit prior warning or a litany of precautionary

instructions.” Riggs v. City of Pearland, 177 F.R.D. 395, 402 (S.D. Tex. 1997).

                           JUSTIFICATION FOR SANCTIONS

      This motion involves Shaikh’s repeated disregard of the Court’s orders that



                                           8
        Case 4:16-cv-00591 Document 85 Filed on 09/27/19 in TXSD Page 9 of 13




he produce his medical records, educational records, and other records relating to

his damages. This is a disability case. As such, Shaikh’s medical conditions,

diagnoses, and treatment—as evidenced by his medical records—are central to the

questions of whether he was disabled and whether he was “otherwise qualified” to

participate in TAMU’s medical program. Shaikh v. Texas A&M University College of

Medicine, et. al., 739 F. App’x 215, 219-221 (5th Cir. 2018) (analyzing Rehabilitation

Act claim elements of whether Shaikh was an “individual with a disability” and

“otherwise qualified” for TAMU’s medical program in motion to dismiss posture).

          Shaikh’s educational records—specifically, his records from the medical

programs in which he enrolled while on leave from TAMU and after his

withdrawal—are important evidence of whether Shaikh was “otherwise qualified” to

be in TAMU’s medical program and whether he is entitled to damages from TAMU

for the disruption of his medical training. Critically, Shaikh alleges that his

undiagnosed pituitary condition was the sole reason he was unable to meet the

Step 1 qualification and that he was “fit to reenter medical college” at the time

TAMU denied him readmission.25 Despite being in possession of critical evidence

surrounding his qualifications and damages and having constructive possession of

his medical and educational records, Shaikh failed to produce these documents

when the Court ordered him to do so on May 21, 2019. Further, when this Court

generously allowed Shaikh additional time to produce the documents, he once again

failed to substantially comply.



25   ECF. 29 at 1.

                                          9
     Case 4:16-cv-00591 Document 85 Filed on 09/27/19 in TXSD Page 10 of 13




         Still unproduced are the following:26

     •   Complete medical records with business records affidavits from the following
         medical providers:
           o Susan L. Sampson
           o Sumera Salamat
           o Patrick Ray
           o Kathlyn Robyler
           o Emily Worthy
           o Theresa Quinn
           o Michael Brown
           o Lisa Davis
           o Nicholas Bryant
           o Brian Jiang

     •   Educational records with business records affidavits from the following
         institutions:
            o Case Western Reserve University
            o Trinity Medical Sciences University
            o American University of Antigua

     •   Employment records for positions Shaikh held since enrolling in TAMU with
         business records affidavits.

     •   Additional records likely to be in Shaikh’s direct possession:
           o Documents re Shaikh’s appeal of his dismissal from Trinity
               Medical Sciences University
           o Documents re Shaikh’s medical leave from Case Western
               Reserve, including any medical providers letters or certifications
               that form the basis for this leave
           o Letter of evaluation from Margaret Basarab
           o Applications to Trinity, American University of Antigua, Avalon
               University School of Medicine, Medical University of Americas,
               UTRGV, Drexel University College of Medicine, and Southern
               Illinois University
           o Response on applications and advance standing requests from
               UTRGV, Drexel, American University of Antigua, Southern
               Illinois University, Quinnipiac University School of Medicine
           o Attachments to email from Avalon University (Shaikh 354-55)


         Shaikh is in violation of two Court orders for his failure to produce these

26The listed documents are those TAMU has reason to believe exist. There may be other unknown
documents or records that are subject to the Court’s discovery order but have not been produced.

                                              10
     Case 4:16-cv-00591 Document 85 Filed on 09/27/19 in TXSD Page 11 of 13




documents. And from the limited production that Shaikh has provided, it is

increasingly clear that they are critical to TAMU’s defense of this case. At the June

27, 2019 status conference, this Court made it abundantly clear what Shaikh was

expected to produce. Additionally, despite representing to the Court that Shaikh

would produce the documents, Shaikh’s counsel has failed to respond to TAMU’s

inquiries into the status of the production and has given no indication that the

documents are forthcoming.

       For these reasons, TAMU respectfully asks the Court to issue the following

sanctions under Rule 37 and the Court’s inherent powers to enforce compliance with

its orders:

       (1) order Shaikh to pay the cost for TAMU to obtain records directly
           from his medical providers and employers located in the United
           States;

       (2) strike Shaikh’s damages allegedly arising from TAMU’s denial of
           his applications for readmission should Shaikh fail to produce all
           his educational records from the medical programs to which he
           subsequently applied or enrolled;27

       (3) stay TAMU’s current October 16, 2019 deadline to depose Shaikh
           until after TAMU receives all the ordered records and documents;
           and

       (4) order any other relief the Court deems fit to address Shaikh’s
           multiple violations of its discovery orders and compensate TAMU
           for its costs in seeking the Court’s relief.




27 TAMU notes that the Court may, at its discretion, provide Shaikh with yet another opportunity to
produce the ordered documents prior to dismissing his damages related to those documents, but that
it need not do so given that Shaikh is a repeat offender of this Court’s orders and the withheld
documents appear likely to refute, rather than support, his claims for such damages. Riggs, 177
F.R.D. at 402 (S.D. Tex. 1997) (“[S]anctions for violating [court] orders must be imposed without an
explicit prior warning or a litany of precautionary instructions.”)

                                                11
   Case 4:16-cv-00591 Document 85 Filed on 09/27/19 in TXSD Page 12 of 13




                                    CONCLUSION

      Shaikh has either failed to preserve or refused to produce documents despite

being twice ordered to do so by this Court. And it appears the withheld documents

may disprove Shaikh’s key allegations and refute his alleged entitlement to

damages from TAMU. Shaikh’s refusal to comply with the Court’s discovery orders

has unnecessarily delayed the proceedings and allowed him to mislead TAMU, the

Court, and perhaps even his own attorneys about critical facts in this case. TAMU

agrees that it is time for Shaikh to get serious about this lawsuit and respectfully

seeks the Court’s assistance in ensuring that he does so.

                                       Respectfully submitted.

                                       KEN PAXTON
                                       Attorney General of Texas

                                       JEFFREY C. MATEER
                                       First Assistant Attorney General

                                       DARREN L. MCCARTY
                                       Deputy Attorney General for Civil Litigation

                                       THOMAS A. ALBRIGHT
                                       Chief, General Litigation Division

                                       /s/ Emily Ardolino
                                       EMILY ARDOLINO
                                       Attorney-in-Charge
                                       Southern District ID No. 2218021
                                       Texas Bar No. 24087112
                                       Assistant Attorney General
                                       Office of the Attorney General - 019
                                       General Litigation Division
                                       P.O. Box 12548, Capitol Station
                                       Austin, Texas 78711
                                       (512) 463-2120
                                       (512) 320-0667 fax

                                         12
   Case 4:16-cv-00591 Document 85 Filed on 09/27/19 in TXSD Page 13 of 13




                                       emily.ardolino@oag.texas.gov
                                       Attorneys for Defendant



                             CERTIFICATE OF CONFERENCE

        I hereby certify that I attempted to confer with Shaikh’s counsel, Martin
Cirkiel and Holly Terrell, regarding the issues raised in this motion by email on
June 24, 2019, August 28, 2019, September 5-6, 2019, and September 23, 2019. This
correspondence is attached at Appx.005-16. Additionally, on at least one occasion in
late-August 2019, I also attempted to confer with Ms. Terrell by phone but received
only an email response on September 6, 2019 indicating that she was “working on
[it].” Appx.010.


                                              /s/ Emily Ardolino
                                              EMILY ARDOLINO
                                              Assistant Attorney General



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was filed
electronically with the Court delivered by CM/ECF and by e-mail on September 27,
2019 to:

Martin J. Cirkiel
Holly Griffith Terrell
Cirkiel & Associates, P.C.
1901 E. Palm Valley Blvd.
Round Rock, Texas 78664
Plaintiff’s Attorneys


                                       /s/ Emily Ardolino
                                       EMILY ARDOLINO
                                       Assistant Attorney General




                                         13
